                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                     MONROE DIVISION

  MANUEL CALLOWAY AND DREW                         *     CIVIL ACTION NO. 18-0992
  SILLER CALLOWAY
  VERSUS                                           *     JUDGE TERRY A. DOUGHTY


  COLOPLAST CORP. AND ABC       *  MAG. JUDGE KAREN L. HAYES
  INSURANCE CO.
                  REPORT AND RECOMMENDATION

        Before the undersigned Magistrate Judge, on reference from the District Court, is

defendant Coloplast Corp.’s alternative motion to dismiss [doc. # 30] plaintiffs’ fourth amended

complaint. By separate order, however, the undersigned denied plaintiffs’ motion for leave to

file their fourth amended complaint. Accordingly, not only is defendant’s alternative motion

superfluous, it also is unavailable. For this reason,

        IT IS RECOMMENDED that Coloplast Corp.’s alternative motion to dismiss [doc. # 30],

be DENIED.

        Under the provisions of 28 U.S.C. §636(b)(1)(C) and Fed. R. Civ. P. 72(b), the parties

have fourteen (14) days from service of this Report and Recommendation to file specific,

written objections with the Clerk of Court. A party may respond to another party’s objections

within fourteen (14) days after being served with a copy thereof. A courtesy copy of any

objection or response or request for extension of time shall be furnished to the District Judge at

the time of filing. Timely objections will be considered by the District Judge before he makes a

final ruling.

        A PARTY’S FAILURE TO FILE WRITTEN OBJECTIONS TO THE PROPOSED

FINDINGS, CONCLUSIONS AND RECOMMENDATIONS CONTAINED IN THIS
REPORT WITHIN FOURTEEN (14) DAYS FROM THE DATE OF ITS SERVICE

SHALL BAR AN AGGRIEVED PARTY, EXCEPT ON GROUNDS OF PLAIN ERROR,

FROM ATTACKING ON APPEAL THE UNOBJECTED-TO PROPOSED FACTUAL

FINDINGS AND LEGAL CONCLUSIONS ACCEPTED BY THE DISTRICT JUDGE.

     In Chambers, at Monroe, Louisiana, this 16th day of May 2019.


                                                __________________________________
                                                KAREN L. HAYES
                                                UNITED STATES MAGISTRATE JUDGE




                                            2
